UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. Congress Large Cap Growth Fund Congress Mid Cap Growth Fund Congress All Cap Opportunity Fund SEMI-ANNUAL REPORT June 30, 2014 CONGRESS FUNDS TABLE OF CONTENTS Shareholder Letter 1 Sector Allocation 5 Schedule of Investments Congress Large Cap Growth Fund 6 Congress Mid Cap Growth Fund 8 Congress All Cap Opportunity Fund 10 Statements of Assets and Liabilities 12 Statements of Operations 14 Statements of Changes in Net Assets 16 Financial Highlights 22 Notes to Financial Statements 28 Expense Example 38 Additional Information 40 Privacy Notice Inside Back Cover Semi-Annual Letter to Mutual Fund Shareholders For the period January 1, 2014 to June 30, 2014 General Market Commentary: For most market participants, the biggest surprise during the first half of 2014 was the bond rally which drove the 10 year Treasury yield down to 2.54% from 3.03% at year end.The rally ensued following a weather induced, surprisingly bad -2.1% growth rate in first quarter gross domestic product (GDP).Bonds maintained their strength as events in Ukraine and the Middle East continued to unfold.As a result the Federal Reserve “tapering” in which the Fed diminished its monthly Treasury and agency bond purchasing did not result in higher rates, as many had expected. The “lower for longer” in regards to interest rates proved beneficial for the stock market as the S&P 500 Index returned 7.14% for the period.Notably, both the S&P 500 Index and the S&P 400 MidCap Index (+6.73%) outperformed the S&P 600 Small Cap Index (+2.6%) for the period.In general, smaller company stocks have performed very well since 2009.Utilities did particularly well as their dividend yields presented an attractive alternative for lower bond rates.Positive returns were broad based with the exception of the consumer discretionary sector which was down marginally for the period.Housing and retail are large components of the discretionary sector, and monthly data can be heavily swayed by weather and short term sentiment. Performance Highlights: Large Cap Growth For the six month period from January 1, 2014 to June 30, 2014, the Fund’s Retail and Institutional Class shares returned 4.41% and 4.55% respectively compared with 6.31% for the Russell 1000 Growth Index. All Cap Opportunity For the six month period from January 1, 2014 to June 30, 2014, the Fund’s Retail and Institutional Class shares returned 5.87% and 6.01% respectively compared with 6.94% for the Russell 3000 Index. Mid Cap Growth For the six month period from January 1, 2014 to June 30, 2014, the Fund’s Retail and Institutional Class shares returned 2.06% and 2.13% respectively compared with 6.51% for the Russell Midcap Growth Index. 1 Portfolio Commentary: Large Cap Growth The portfolio held 42 stocks at period end diversified among 8 of the 10 S&P 500 sectors.Technology represents 22.6% of the portfolio with Apple the single largest holding in the sector.Relative to the Russell 1000 Growth Index, the energy, consumer discretionary and technology sectors provided the most positive returns.The finance sector, in which the portfolio is overweight, was the biggest drag on relative return.Intercontinental Exchange and Charles Schwab were negatively affected by low interest rates.In June we sold the Facebook position as some of the company’s recent acquisitions present longer term risks, in our view.Proceeds were split between Under Armour the athletic clothing and shoe manufacturer and W.W. Grainger, a supplier of tools and equipment to manufacturers and maintenance workers. All Cap Opportunity At the end of the reported period the Fund held 21 stocks in a range of sectors.Several outperformed the Russell 3000 Index by wide margins, as rationality returned to market valuations and individual stocks were valued on fundamentals rather than general metrics.For example, Palo Alto Networks gained traction from general cybersecurity market awareness and specific outsized revenue growth from a rapidly expanding customer base.SuperValu gained in price as the market approved the private equity backed turnaround plan that renewed focus on select regional and discount grocery chains.Offsetting these gains were stocks like Cardtronics, which reported strong earnings and raised their full-year 2014 revenue guidance, but some investors were focused on the upcoming 7-Eleven contract renewal due in 2017 that currently accounts for ~20% of total revenues.Portfolio additions included Diamond Resorts International.With the second largest vacation ownership portfolio of over 300 worldwide destinations, the company has an opportunity to participate in the resurgence in demand for time shares that are at 2003 levels and expected to grow over the coming years. Mid Cap Growth For the first six months of the year, the Russell Midcap Growth Index was driven by the performance of high beta, low Return on Equity, and nonearning stocks.In other words, it was a difficult time to invest in a portfolio of high quality, low risk companies.While short-term performance has not kept up with the pace of the benchmark, we remain committed to our view of “growth at a reasonable risk.” The portfolio saw its first company acquired in quite some time when Oracle made an all-cash bid for MICROS Systems at a significant premium.We also capitalized on the worldwide growth of smart devices and the “internet of 2 things” with strong performance from Skyworks Solutions.Balancing out this good news was disappointment in the Consumer Discretionary area with weak results from Wolverine Worldwide and PetSmart. The committee made several changes to the holdings during the first six months of 2014 including the sale of Mylan upon reaching our market capitalization limit of $20 billion.In an effort to improve our Industrial sector, we sold AO Smith and Wabtec and invested the proceeds in Graco and Lennox to capitalize on our strong construction and manufacturing outlook. In Closing: Thank you for the confidence you place in us and for your investment in the Funds.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Peter C. Andersen, CFA Todd Solomon, CFA Large Cap Growth All Cap Opportunity Mid Cap Growth 3 Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers. In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk. Principal loss is possible. The Funds may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods.Investments in small and mid-sized companies involve additional risks such as limited liquidity and greater volatility than larger companies. The Congress All Cap Opportunity Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The Congress Large Cap Growth Fund may invest in Exchange Traded Funds (ETFs), which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Diversification does not assure a profit or protect against loss in a declining market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The S&P 400 MidCap Index is a capitalization-weighted index which measures the performance of the mid-range sector of the U.S. stock market.The S&P 600 Small Cap Index is a capitalization-weighted index that measures the performance of selected U.S. stocks with a small market capitalization.The Russell 1000 Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe. The Russell Midcap Growth Index measures performance of the mid-cap growth segment of the U.S. Equity Universe. The Russell 3000 Index measures performance of the largest 3,000 U.S. companies representing approximately 98% of the U.S. Equity Universe.One cannot invest directly in an index. Dividend yield measures the dividend per share of stock divided by the price per share of stock. Beta is a measure of portfolio risk compared to the S&P 500 Index. Return on equity measures a company’s efficiency at generating profits from shareholders’ equity. Market capitalization measures the cumulative size of a company’s outstanding equity, measured by total common share equivalents outstanding multiplied by stock price. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investment in this report. Congress Funds are distributed by Quasar Distributors, LLC 4 CONGRESS FUNDS SECTOR ALLOCATION at June 30, 2014 (Unaudited) Congress Large Cap Growth Fund Sector Percent of Net Assets Information Technology 22.6% Industrials 13.1% Consumer Discretionary 12.8% Health Care 12.3% Financials 9.6% Consumer Staples 9.5% Materials 9.2% Energy 8.3% Cash* 2.6% Net Assets 100.0% * Cash Equivalents and Liabilities in Excess of Other Assets. Congress Mid Cap Growth Fund Sector Percent of Net Assets Industrials 24.8% Consumer Discretionary 21.7% Information Technology 17.5% Health Care 10.0% Financials 7.2% Consumer Staples 7.0% Energy 5.1% Materials 4.8% Cash* 1.9% Net Assets 100.0% * Cash Equivalents and Liabilities in Excess of Other Assets. Congress All Cap Opportunity Fund Sector Percent of Net Assets Consumer Discretionary 22.4% Information Technology 19.0% Industrials 16.0% Financials 7.8% Health Care 7.8% Materials 7.5% Consumer Staples 7.3% Energy 3.9% Cash* 8.3% Net Assets 100.0% * Cash Equivalents and Liabilities in Excess of Other Assets. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 97.4% Banks: 2.5% PNC Financial Services Group, Inc. $ Capital Goods: 8.4% Illinois Tool Works, Inc. Precision Castparts Corp. United Technologies Corp. W.W. Grainger, Inc. Chemical Manufacturing: 2.4% Ecolab, Inc. Consumer Durables Under Armour, Inc.* Diversified Financials: 7.1% American Express Co. The Charles Schwab Corp. Intercontinental- Exchange, Inc. Electrical Equipment, Appliance, and Component Manufacturing: 2.2% Emerson Electric Co. Energy: 8.3% EOG Resources, Inc. Noble Energy, Inc. Schlumberger Ltd. Food & Staples Retailing: 2.3% Costco Wholesale Corp. Food, Beverage & Tobacco: 2.5% Brown-Forman Corp. Health Care Equipment & Services: 5.0% AmerisourceBergen Corp. UnitedHealth Group, Inc. Household & Personal Products: 4.7% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class-A Materials: 6.8% FMC Corp. Monsanto Co. Praxair, Inc. Media: 2.6% The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences: 7.3% Celgene Corp.* Johnson & Johnson Perrigo Co. Retailing: 8.9% Dollar Tree, Inc.* The Home Depot, Inc. Priceline Grp, Inc.* The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.3% Analog Devices, Inc. The accompanying notes are an integral part of these financial statements. 6 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Shares Value Software & Services: 15.1% Adobe Systems, Inc.* $ Cognizant Technology Solutions Corp.* eBay, Inc.* Fortinet, Inc.* Google, Inc. - Class A* Google, Inc. - Class C* Visa, Inc. Technology Hardware & Equipment: 5.2% Apple, Inc. QUALCOMM, Inc. Canadian National Railway Co. TOTAL COMMON STOCKS (Cost $29,517,828) SHORT-TERM INVESTMENTS: 2.6% Money Market Fund: 2.6% Invesco Short-Term Prime Portfolio - Institutional Class 0.010%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,001,408) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $30,519,236) Liabilities in Excess of Other Assets: 0.0% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 7 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 95.7% Banks: 2.3% Signature Bank* $ Capital Goods: 17.4% Donaldson Company, Inc. Graco Inc. Hexcel Corp.* Hubbell Inc. – Class B Lennox International Inc. MasTec, Inc.* W.W. Grainger, Inc. Commercial & Professional Services: 4.9% Cintas Corp. Equifax Inc. Consumer Durables & Apparel: 7.2% Carter’s, Inc. Jarden Corp.* Wolverine World Wide, Inc. Consumer Services: 2.3% Texas Roadhouse, Inc. Diversified Financials: 2.5% Raymond James Financial, Inc. Energy: 5.1% Core Laboratories N.V. Oceaneering International, Inc. Food, Beverage & Tobacco: 4.5% The Hain Celestial Group, Inc.* Ingredion Inc. Health Care Equipment & Services: 7.4% The Cooper Companies, Inc. Henry Schein, Inc.* IDEXX Laboratories, Inc.* Household & Personal Products: 2.5% Church & Dwight Co., Inc. Materials: 4.8% FMC Corp. Sigma-Aldrich Corp. Media: 2.5% Scripps Networks Interactive, Inc. - Class A Pharmaceuticals, Biotechnology & Life Sciences: 2.6% PAREXEL International Corp.* Retailing: 9.7% The Buckle, Inc. O’Reilly Automotive, Inc.* Ross Stores, Inc. Williams-Sonoma, Inc. Semiconductor & Semiconductor Equipment: 2.6% Skyworks Solutions, Inc. Software & Services: 9.9% Alliance Data Systems Corp.* ANSYS, Inc.* Jack Henry & Associates, Inc. The accompanying notes are an integral part of these financial statements. 8 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Shares Value Software & Services: 9.9% (Continued) Synopsys, Inc.* $ Technology Hardware & Equipment: 5.0% F5 Networks, Inc.* FEI Co. Transportation: 2.5% J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $144,624,128) REAL ESTATE INVESTMENT TRUSTS: 2.4% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,639,514) SHORT-TERM INVESTMENTS: 4.9% Money Market Funds: 4.9% Invesco Short-Term Investments Treasury Portfolio - Institutional Class, 0.010%(1) Invesco Short-Term Prime Portfolio - Institutional Class, 0.010%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $8,222,499) TOTAL INVESTMENTS IN SECURITIES: 103.0% (Cost $156,486,141) Liabilities in Excess of Other Assets: (3.0)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 9 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 87.9% Banks: 4.0% People’s United Financial, Inc. $ Capital Goods: 8.8% Fortune Brands Home & Security, Inc. United Rentals, Inc.* Commercial & Professional Services: 3.1% Verisk Analytics, Inc.* Consumer Services: 8.1% Diamond Resorts International, Inc.* Las Vegas Sands Corp. Energy: 3.9% Phillips 66 Food & Staples Retailing: 7.3% SuperValu, Inc.* Health Care Equipment & Services: 3.8% Teleflex, Inc. Materials: 7.5% Airgas, Inc. Tronox Ltd. Media: 7.3% Starz* Twenty-First Century Fox, Inc. Pharmaceuticals, Biotechnology & Life Sciences: 4.0% Valeant Pharmaceuticals International, Inc.* Retailing: 7.0% HSN, Inc. Software & Services: 13.0% Cardtronics, Inc.* Equinix, Inc.* VeriFone Systems, Inc.* Technology Hardware & Equipment: 6.0% Palo Alto Networks, Inc.* Transportation: 4.1% Canadian Pacific Railway Ltd. TOTAL COMMON STOCKS (Cost $6,901,833) REAL ESTATE INVESTMENT TRUSTS 3.8% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $319,548) The accompanying notes are an integral part of these financial statements. 10 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS: 8.5% Money Market Funds: 8.5% Invesco Short-Term Investments Treasury Portfolio - Institutional Class, 0.010%(1) $ Invesco Short-Term Prime Portfolio - Institutional Class, 0.010%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $851,933) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $8,073,314) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2014. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund ASSETS: Investments in securities, at value (Cost $30,519,236, $156,486,141, and $8,073,314, respectively) $ $ $ Cash — — Receivables: Fund shares sold Dividends and interest Investments sold — — Due from advisor, net — — Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased — — Fund shares redeemed Distribution fees Transfer agent fees Fund accounting fees Administration fees Investment advisory fees, net — Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 12 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2014 (Unaudited) (Continued) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Undistributed net investment income Undistributed net realized gain (loss) on investments and foreign currency ) Net unrealized appreciation on investments Net unrealized depreciation on translation of other assets and liabilities in foreign currency ) — — Net assets $ $ $ Retail Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ Institutional Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 13 CONGRESS FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund INVESTMENT INCOME Dividends (net of foreign withholding tax of $992, $1,763, and $311, respectively) $ $ $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Distribution fees Administration fees Fund accounting fees Registration fees Audit fees Miscellaneous expenses Chief Compliance Officer fees Reports to shareholders Legal fees Custody fees Trustee fees Insurance expense Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain (loss) on investments & foreign currency ) Change in net unrealized appreciation (depreciation) on investments ) Change in net unrealized depreciation on translation of other assets and liabilities in foreign currency ) — — Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 14 (This Page Intentionally Left Blank.) 15 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Change in net unrealized depreciation on translation of other assets and liabilities in foreign currency ) — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — ) Institutional Class — ) From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Class(1) ) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 16 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net decrease ) $ ) ) $ ) (2)Net of redemption fees of $1,110 and $664, respectively. Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $0 and $1,487, respectively. The accompanying notes are an integral part of these financial statements. 17 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ — The accompanying notes are an integral part of these financial statements. 18 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $1,118 and $3,049, respectively. Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $1,097 and $3,447, respectively. The accompanying notes are an integral part of these financial statements. 19 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2014 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — ) Institutional Class — ) From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $19 and $185, respectively. Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $20 and $0, respectively. The accompanying notes are an integral part of these financial statements. 21 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended Period June 30, Ended Year Ended December 31, December 31, (Unaudited) * Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) — Total distributions — ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total Return %^ % %^ SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 22 %^ 51
